Title: William Stephens Smith to Abigail Adams, 4 June 1787
From: Smith, William Stephens
To: Adams, Abigail


        
          Aranjuez June 4th. 1787.
          My dear Madam—
        
        I have recived your agreable Letter of the 5th. of may and am much obliged for it, at the same time I had the happiness of getting one from my dear Abby I ask your pardon Nabby you like best and when I am acquainted with what will give my friends pleasure— I shall alway’s attend even to the minutest particle—therefore to you Nabby is the word—Amelia to herself—my daughter for Sir—& for myself I know no single term in the English Language which can properly convey the tender & interesting Idea which my mind is filled with relative to her— your immagination therefore is left free—permit it to expand and embrace every thing that my soul holds dear, connect it with Nabby and as I am concerned most intimately in every thing which relates to & may possibly contribute to the happiness of her friends & herself, I shall heartily subscribe to it— I wrote her from Madrid, on the 31st. ulto. 1. & 2d. inst. which as it goes by the same post with this, you may if you can agree on the subject exchange Letters, but I immagine you will have done reading first— my Letters to her from Paris, Bourdeaux Bayonne & old Castile will fully inform you of my Movements— I flatter myself Mr. A. will think the time spent at Paris Versailles and the disagreable check which I met with at Bourdeaux in consequence of Mr. Barclay’s imprisonment—were necessary—and that my progress thus far to carry into execution the orders of Congress—has been effected with as much rapidity as possible— I am one of those animals who are ever anxious & pressing forward to the Compleation of some point or other and when entrusted with the Business of my Country never at rest untill I have fully done my part to put it in the most eligable train of operation in my power— I shall be necessarily detained here a few day’s—to pay the attentions expected at Court— I waited yesterday on His Excellency The Comte De. Florida Blanca, and delivered the Letter which the Chevalier De Campo gave me, & was recieved with great civility— I dined in company with Mr. Carmichael at the Swedish Ministers & passed the day very agreably— I find Mr. Carmichael perfectly well received & much respected here—but he is so cramped in his salery as really to be obliged as to content himself without making those returns to the Civilities of his friends & the Hospitality of the Corps-diplomatic, which he would be happy in doing if the salery from his Country would admit of it—but I tell him he must keep himself cool it is the same in England & in France— I have no doubt but every care will be taken of my Little friends while I am away— I flatter myself that the one has recovered from her cold and that the other encreases in pleasantry & good humour— I am rather anxious to be with them—& I am apprehensive when I return you may all be in the Country—is it possible for you my dr. Mama—to give me some information relative to your movements that I may know when I land in that Isle of Beef & Pudding where to find you all— Thus far I had got in the morning it is now 8 o:Clock in the evening & the post is on the point of departure— I have been to Court & made my bow to His Most Catholic Majesty—& dined agreably with the English Minister— every one here appears disposed to be polite, & hitherto my jaunt has been as agreable as the rapidity of my motion and the roughness of the roads in spain could in any degree admit of— Inclosed I send you the writ of the Parliament of Bourdeaux for the liberation of Mr. Barclay— I have bit a week on the lines—“Mais une Nation nouvelle, qui doit son existence à la protection de sa Majesty & au puissance secours des Armes francaises.”
        I will not say what others ought to do—but for myself I think I would consent to remain in a dungeon for Life rather than be liberated by an order which containd such a Line— I deny it in toto as a Soldier & as a Citizen—we were of ourselves competent to the task I acknowledge they contributed to hasten its period—
        I am glad D.H. & your have been so successful in your negotiations— present me to your lesser half shake Nabby by the hand for me, Kiss the Boy & be assured of the regard & affection with Which I am / Dr. Madam— / Your obliged & dutifull / Son—
        W.— S.— S.—
      